LEWIS, J.
We have for review the decision of the First District Court of Appeal, State v. Cronin, 774 So.2d 871 (Fla. 1st DCA 2000), which declared section 817.234(8) of the Florida Statutes invalid. The court also certified its decision to be in conflict with decisions of other district courts. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.
This Court addressed the issue presented here in State v. Bradford, 787 So.2d 811 (Fla.2001), holding that the statute at issue “unconstitutionally infringes upon the protections afforded commercial speech by the First Amendment to the United States Constitution.” Id. at 814. As the district court’s holding is consistent with Bradford, the decision is approved.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, and QUINCE, JJ., concur.